Title: To Alexander Hamilton from Tobias Lear, 12 February 1792
From: Lear, Tobias
To: Hamilton, Alexander


United States 12th. Feby. 1792.
By the Presidents command T. Lear has the honor to transmit to the Secretary of the Treasury a letter from Mr. Baldwin mentioning the death of Mr. Collins the Collector of Sunbury in Georgia, and recommending a Mr. Francis Coddington to fill his place.
The President wishes the Secretary to make such enquiry into the matter as may be proper, previous to the filling said office.

Tobias Lear
S. P. U. S.
